Franklin, S. J.,
dissenting. I regret that my conclusions as to the law of this case compel me to dissent from the opinion delivered by a majority of the Court. Feeling sensibly that I am as liable to err in my conclusions as others, I would yield my individual opinion and concur with the majority of the Court, if I did not believe that each member of the Court was bound by the highest obligation to decide the case submitted, according to the dictates of his own conscience and his individual judgment. Failing to concur in the opinion delivered by a majority of the Court, it is my duty to express my own judgment in this case, and some of the reasons upon which that judgment is founded.
This suit was filed on the 20th of April, 1849, in the District Court of Victoria county, by Abner S. Lipscomb, who *539sued for the use of himself and Barry Gillespie. The action was based on a contract executed on the 16th of April, 1840, signed by the appellant, Joseph F. Smith, and the appellee-, Abner S. Lipscomb. By the terms of the contract Lipscomb undertook to render his professional services as an attorney and counsellor at law in support of the land claims of said Smith, both those in his own right, and those claimed by him as agent for others at the time of the contract, on the west side of the Guadalupe, and in consideration of such services, Smith undertook to pay Lipscomb five thousand dollars in three equal payments, the first jn twelve, the second in eighteen, and the third in twenty-four months from the date of the contract. The contract contains other provisions not necessary to be noticed. The petitioner states that he has done or caused to be done everything incumbent on him to do under said contract tó entitle him to the sum demanded ; then declares a breach of the contract by Smith in refusing to pay. &e. Subsequently, on the 2d of September, 1851, the plaintiff filed an amended petition, in which he says that Barry Gillespie, one of the parties in the above entitled cause, has departed this life, and alleges that Abner S. Lipscomb is the surviving partner of the firm of Lipscomb <fc Gillespie for whose use and benefit he sues, and prays that the same may be continued in his name as surviving partner. The defendant at the Fall Term, 1849, filed his answer, first demurring to the petition and assigning as cause of demurrer, that plaintiff cannot recover money of the defendant for services or legal advice given to said defendant by another person as claimed in said plaintiff’s petition. The answer admits the contract as set out in the petition, but says that soon after the contract was made, the plaintiff removed from the county of Travis and did not attend to defendant’s land locations, pending in that county, nor in any other county as he agreed to do by the terms of Ms contract. The answer further alleges that the plaintiff did not render the defendant any professional services as a lawyer, in support of said defendant’s land loca*540tions mentioned in said contract sued on, and that the plaintiff long before the institution of the suit made said contract void by his voluntary acceptance of the office of Associate Judge of the Supreme Court of this State; that the right to the land covered by said defendant’s locations mentioned in the contract sued on, and which the plaintiff agreed to maintain for the consideration expressed in the contract, was not determined when the plaintiff accepted the office of Judge, but that the right to said land locations is still in controversy in the Supreme Court of this State, &c.
The defendant pleads in reconvention, alleging that plaintiff failed and neglected to attend to the business of the defendant as he was bound by his contract, and that he had to employ other counsel, &c. It is unnecessary to notice this branch of the case, as the opinion has reference to other errors assigned than those affecting the pleas in reeonvention.
The evidence contained in the statement of facts shows the contract as it is alleged in the petition ; that two petitions for mandamus were filed by and in the handwriting of Gillespie on the 3d of May, 1841, in the District Court of Travis county, the one in the name of the appellant and the other in the name of Plummer against the Commissioner of the General Land Office. The petitions were signed by Lipscomb & Gillespie as attorneys for plaintiff. The object of the petitions was to obtain writs of mandamus to compel the Commissioner of the General Land Office to issue patents for a large amount of the lands referred to in the contract between Lipscomb and Smith. These suits had been continued from Term to Term, and with the suit filed in August, 1845, by Janies Power, enjoining the proceedings in said cases, were still pending when Lipscomb was commissioned as Associate Judge of the Supreme Court on the 2d of March, 1846. Lipscomb did not attend the District Courts of Travis county, nor did he attend to the suits in person. Gillespie filed the petitions wherein Smith was plaintiff, and managed the cases in which Smith was a party or in which he was interested until he was dis*541charged, by Smith some time after the adjournment of the Supreme Court in the Spring of 1847; that prior to the discharge of Gillespie, he managed the cases with great ability; that Smith was present when the cases were argued in the District and Supreme Courts and recognized Gillespie as Ms attorney. The witness Hicks testified that in 1846 Smith repeatedly spoke of Gillespie as his then attorney ; he said that Judge Lipscomb had been employed and that Gillespie had attended to the cases for him. Smith repeatedly expressed himself gratified that Gillespie was attending to the case then instead of Lipscomb. The record shows that Gillespie argned the cases after Lipscomb became Associate Justice, and that the questions involved in the suits concerning the lands mentioned in the contract are still pending and undecided.
The defendant objected to all the evidence offered in relation to the professional services rendered by Gillespie, or tending to show that the services of Gillespie were substituted for the services of Lipscomb, with the consent of Smith, or showing that Gillespie had been discharged by Smith from the further management of Ms cases as attorney.
I have stated thus much of the pleadings and the evidence, in order that the view I take may be properly understood.
The demurrer might well be overruled, because the services of Lipscomb, as stipulated in the contract, not being conditions precedent to the payment of the five thousand dollars, but in contemplation of the parties, might be required long after the time specified for the payment of the money had elapsed, there was no necessity that he should allege performance on his part. The averment that he had performed his part of the contract, or that certain facts existed which discharged him from the performance, only became necessary when the defendant filed Ms answer, alleging that he had failed to perform his part of the contract, and setting up the fact that by his voluntary act in accepting the office of Associate Justice ot the Supreme Court, he had placed it out of Ms power to comply with Ms part of the contract. The plaintiff *542then either by way of replication or of amendment to his petition, should have averred every material fact necessary to destroy or evade the force of the defendant’s answer.
In this case no such replication or amended petition was filed. And the only allegation in the petition, under which evidence could be introduced to destroy the effects of the defence set up, is the allegation in' the petition that “ Lipscomb has done or caused to be done all and everything incumbent on him to do under the contract to entitle him to the sum demanded.” This averment I do not think sufficient to admit evidence to show that the services of Gillespie were substituted with the consent of Smith for the services of Lipscomb, to carry out the contract, or to show that Smith had discharged Gillespie from the further management of his cases as attorney. In Paul v. Perez, 7 Tex. R., Justice Lipscomb says: “ The ££ principle that the allegation must be broad enough to admit i£ all the necessary proof, and that every material fact must be 45 alleged, has been often decided by this Court, first solemly i£ adjudicated in Mims v. Mitchell, 1 Tex. R. 443, and sustained by an unbroken train of decisions from that time ££ down to the present. See Coles v. Kelsey, 2 Tex. R. 541; Caldwell v. Haley, 3 Tex. R. 317; and, if there was proof 44 without such allegation, it should be disregarded. Republic v. Frost Thorn, 3 Tex. R. 499; Wright v. Wright, 3 Tex. R. 168; Carter and Hunt v. Wallace, 2 Tex. R. 206.”
In this case Lipscomb had voluntarily accepted the office of Associate Justice of the Supreme Court on the 2d of March, 1846, thereby placing it out of his power to perform his part of the contract, and equally out of his power to appoint an attorney to represent him in the Courts to save his contracts, because the attorney could only represent him, and he could not appear as attorney in any Court. The suits in reference to which Lipscomb’s professional services were then stipulated for, in the contract, were and are still pending. Most of the services, as shown by the testimony, were rendered by Gillespie subsequent to the appointment of Lipscomb as Associate Jus*543tice; and after Gillespie had rendered important services, he was discharged by Smith. Test the admissibility of these facts under the above allegation, by the rules laid down in the case of Paul v. Perez, and the other cases cited. Are they admissible Í The fact that the professional services of Gillespie were substituted for those of Lipscomb would import a change in the contract which would require the consent of Smith. There is no allegation of the substitution or that Smith consented to it. Lipscomb, without having performed the services stipulated for in the contract, by accepting the office of Associate Judge, by his own act placed it out of his power to comply with his contract, and by that act released Smith from his part of the obligation to pay the sum stipulated, if he was disposed to abandon the contract. If Lipscomb had received the entire sum mentioned in the contract as the several sums became due, and he had before the performance of his part of the contract accepted the office of Associate Judge, and thereby rendered it impossible for him to comply with his part of the contract, Smith would have had a right to recover the money back to the extent of the. damage he might sustain by reason of Lipscomb’s failing to attend to the business in compliance with his part of the obligation as agreed in the contract. Has it ever been held that under an allegation of performance, a party might prove an excuse for not performing ? Facts totally distinct arid variant from each other. Where performance is averred, excuse for not performing cannot be given in evidence. (3 Monr., 404; 5 Monr., 373; 1 J. J. Marsh. 489; 5 Lit. 196.) The discharge of Gillespie, then, if he bad been substituted for Lipscomb, could not be given in evidence under the allegation “ that plaintiff had done or caused to he done everything required by the contract.” In this case it was impossible for Lipscomb to comply with his contract; he could not substitute Gillespie’s services for his own in order to avoid liability to Smith, without the consent of Smith, with the concurrence of Gillespie; he could no longer act as attorney, and if Gillespie with the consent of Smith and Lipscomb was sub*544stituted to carry out the contract, all connection between Lipscomb and Smith as attorney and client was at an end, and I do not well see how he could recover on the contract. And if he could recover anything upon the ground that the contract was divisible, as is said in Baird v. Ratcliff, 10 Tex. R. 81, it could only be for such services as he had rendered before his acceptance of the office of Associate Judge. The case of Baird v. Ratliff, I believe to be decisive of this case, and .to affirm the judgment in this case would be to overrule that; which I am not inclined to do, as I am not prepared to depart from the opinion of the Court delivered in that case. I think the Court erred in admitting the evidence objected to by the defendant, and that the judgment of the Court is not sustainéd by the law and the evidence and should therefore be reversed.